Exhibit 10.1

EXECUTION COPY

SHAREHOLDERS AGREEMENT dated as of November 29, 2007 (this “Agreement”), among
US BioEnergy Corporation, a South Dakota corporation (“US BioEnergy”), and
Donald L. Endres (the “Shareholder”).

WHEREAS US BioEnergy, VeraSun Energy Corporation, a South Dakota corporation
(“VeraSun”), and VeraSun Acquisition Corporation, a South Dakota corporation and
a wholly owned subsidiary of VeraSun (“Sub”), and propose to enter into an
Agreement and Plan of Merger dated as of the date of this Agreement (as the same
may be amended or supplemented, the “Merger Agreement”; terms used but not
defined herein shall have the meanings set forth in the Merger Agreement)
providing for the merger of Sub with and into US BioEnergy (the “Merger”) upon
the terms and subject to the conditions set forth in the Merger Agreement;

WHEREAS the Shareholder owns the number of shares of VeraSun Common Stock set
forth opposite his name on Schedule A hereto (such shares of VeraSun Common
Stock, together with any shares of VeraSun Common Stock and other voting
securities of VeraSun acquired or held of record or beneficially owned by the
Shareholder after the date of this Agreement being collectively referred to
herein as the “Subject Shares” of the Shareholder; provided, that if at any time
the aggregate total voting power of the securities that are Subject Shares of
the Shareholder shall not equal 19.9 percent of the Total Voting Power at such
time, the number of Subject Shares in the aggregate will be deemed to be reduced
or increased (as applicable) to a number representing 19.9 percent of the Total
Voting Power at such time, and to effect such aggregate reduction or increase,
the Subject Shares of the Shareholder shall be reduced or increased (as
applicable) only so long as necessary to ensure that the total voting power
represented by the Subject Shares is equal to 19.9 percent of the Total Voting
Power. As used herein “Total Voting Power” at a given time shall mean the total
voting power of all shares of VeraSun Common Stock and other voting securities
of VeraSun outstanding at such time); and

WHEREAS as a condition to its willingness to enter into the Merger Agreement, US
BioEnergy has requested that the Shareholder enter into this Agreement.

NOW, THEREFORE, to induce US BioEnergy to enter into, and in consideration of
its entering into, the Merger Agreement, and in consideration of the promises
and the representations, warranties and agreements contained herein, the parties
hereto agree as follows:

SECTION 1. Representations and Warranties of the Shareholder. Except as
specifically set forth in the disclosure schedule delivered to US BioEnergy by
the Shareholder on the date of this Agreement, the Shareholder hereby represents
and warrants to US BioEnergy as follows:



--------------------------------------------------------------------------------

(a) Organization; Authority; Execution and Delivery; Enforceability. The
Shareholder has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement. To the extent
that the Shareholder is an entity other than an individual, the Shareholder is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization. The execution and delivery of this Agreement by
the Shareholder and the consummation by the Shareholder of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
on the part of the Shareholder. This Agreement has been duly executed and
delivered by the Shareholder and, assuming due authorization, execution and
delivery by US BioEnergy, constitutes a legal, valid and binding obligation of
the Shareholder, enforceable against the Shareholder in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The execution
and delivery by the Shareholder of this Agreement do not, and the consummation
of the transactions contemplated by this Agreement and compliance with the
provisions of this Agreement, will not, conflict with, or result in any
violation or breach of, or default (with or without notice or lapse of time or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a benefit under, or result in the
creation of any Lien (other than Liens created pursuant to this Agreement) on
any properties or other assets of the Shareholder under, (i) any provision of
any certificate of incorporation or by-laws or partnership agreement or the
comparable organizational documents applicable to the Shareholder, (ii) any
Contract applicable to the Shareholder or any of its properties or other assets
or (iii) subject to the filings and other matters referred to in the following
sentence of this Section 1(a), any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Shareholder or its properties or
other assets, except in the case of each of clauses (ii) and (iii), as is not,
individually or in the aggregate, reasonably likely to (x) impair the ability of
the Shareholder to perform its obligations under this Agreement or (y) prevent
or materially impede or delay the consummation of the transactions contemplated
by this Agreement. No consent, approval, order or authorization of, action by or
in respect of, or registration, declaration or filing with, any Governmental
Entity is required by or with respect to the Shareholder in connection with the
execution and delivery of this Agreement by the Shareholder or the consummation
by the Shareholder of the transactions contemplated by this Agreement or the
compliance by the Shareholder with the provisions of this Agreement, except for
such filings under the Exchange Act as may be required in connection with this
Agreement and the transactions contemplated by this Agreement and except those
which are not, individually or in the aggregate, reasonably likely to (x) impair
the ability of the Shareholder to perform its obligations under this Agreement
or (y) prevent or materially impede or delay the consummation of the
transactions contemplated by this Agreement. No trust of which the Shareholder
is a trustee requires the consent of any beneficiary to the execution and
delivery of this Agreement or to the consummation of the transactions
contemplated by this Agreement, except for such consents which have been
obtained prior to the date of this Agreement. If the Shareholder is an
individual and is married and the Subject Shares of the Shareholder constitute
community property or if spousal or other approval is required for this

 

2



--------------------------------------------------------------------------------

Agreement to be legal, valid and binding, this Agreement has been duly
authorized, executed and delivered by, and constitutes a valid and binding
agreement of, the Shareholder’s spouse, enforceable against such spouse in
accordance with its terms.

(b) The Subject Shares. The Shareholder is the record and beneficial owner of
(or is the trustee of a trust that is the record holder of, and whose
beneficiaries are the beneficial owners of), and has good and marketable title
to, the Subject Shares set forth opposite his name on Schedule A hereto, free
and clear of any Liens (other than Liens created pursuant to the terms of this
Agreement or arising under federal or state securities laws). The Shareholder
has the sole right to vote and Transfer (as defined below) the Subject Shares,
and none of such Subject Shares is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting or the Transfer
of such Subject Shares, except as set forth in Section 3 of this Agreement.

SECTION 2. Representations and Warranties of US BioEnergy. US BioEnergy hereby
represents and warrants to the Shareholder as follows: US BioEnergy has all
requisite corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by US BioEnergy and the consummation of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of US BioEnergy. This Agreement has been
duly executed and delivered by US BioEnergy and, assuming due authorization,
execution and delivery by the Shareholder, constitutes a legal, valid and
binding obligation of US BioEnergy, enforceable against US BioEnergy in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or similar laws affecting the rights of
creditors generally and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
The execution and delivery by US BioEnergy of this Agreement do not, and the
consummation of the transactions contemplated by this Agreement and compliance
with the provisions of this Agreement, will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of a benefit under, or result in the creation of any Lien
on any properties or other assets of US BioEnergy under, (i) any provision of
the Second Amended and Restated Articles of Incorporation or the Second Amended
and Restated Bylaws of US BioEnergy (in each case as amended to the date of this
Agreement), (ii) any Contract applicable to US BioEnergy or any of its
Subsidiaries or their respective properties or other assets or (iii) subject to
the filings and other matters referred to in the last sentence of this
Section 2, any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to US BioEnergy or any of its properties or other assets,
except in the case of each of clauses (ii) and (iii), as are not, individually
or in the aggregate, reasonably likely to (x) have a Material Adverse Effect on
US BioEnergy, (y) impair the ability of US BioEnergy to perform its obligations
under this Agreement or (z) prevent or materially impede or delay the
consummation of the transactions contemplated by this Agreement. No consent,
approval, order or authorization of, action by or in respect of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to US BioEnergy in connection with the execution and delivery of
this Agreement by US BioEnergy or the consummation by

 

3



--------------------------------------------------------------------------------

US BioEnergy of the transactions contemplated by this Agreement except for such
filings under the Exchange Act as may be required in connection with this
Agreement and the transactions contemplated by this Agreement and except those
which are not, individually or in the aggregate, reasonably likely to (x) have a
Material Adverse Effect on US BioEnergy, (y) impair the ability of US BioEnergy
to perform its obligations under this Agreement or (z) prevent or materially
impede or delay the consummation of the transactions contemplated by this
Agreement.

SECTION 3. Covenants of The Shareholder. The Shareholder covenants and agrees
during the term of this Agreement as follows:

(a) At any meeting of the shareholders of VeraSun called to vote upon the
issuance of shares of VeraSun Common Stock pursuant to the Merger (the “Share
Issuance”) or any of the other transactions contemplated by the Merger
Agreement, or at any adjournment or postponement thereof or in any other
circumstances upon which a vote, consent or other approval (including by written
consent) with respect to the Share Issuance or the Merger or any of the other
transactions contemplated by the Merger Agreement is sought, the Shareholder
shall, including by executing a written consent solicitation if requested by US
BioEnergy, vote (or cause to be voted) all the Subject Shares of the Shareholder
in favor of the approval of the Share Issuance and of the Merger and each of the
other transactions contemplated by the Merger Agreement. The Shareholder hereby
agrees not to take any action by written consent in any circumstance other than
in accordance with this Section 3(a). This Section 3(a) shall be deemed to be a
voting agreement within the meaning of and created pursuant to Section 47-1A-731
of the SDBCA.

(b) At any meeting of the shareholders of VeraSun or at any adjournment or
postponement thereof or in any other circumstances upon which a vote, consent,
or other approval is sought (including by written consent), the Shareholder
shall vote (or cause to be voted) all the Subject Shares of the Shareholder
against any of the following (or any agreement to enter into, effect, facilitate
or support any of the following): (i) any VeraSun Takeover Proposal, (ii) any
reorganization, recapitalization, dissolution, liquidation or winding up of or
by VeraSun, or (iii) any amendment of VeraSun’s Articles of Incorporation or
By-laws or other proposal, action or transaction involving VeraSun or any of its
Subsidiaries or any of its shareholders, which amendment or other proposal,
action or transaction could reasonably be expected to prevent or materially
impede or delay the consummation of the Merger or the other transactions
contemplated by the Merger Agreement or the consummation of the transactions
contemplated by this Agreement or to dilute in any material respect the benefits
to US BioEnergy of the Merger and the other transactions contemplated by the
Merger Agreement or the transactions contemplated by this Agreement, or change
in any manner the voting rights of the VeraSun Common Stock (collectively,
“Frustrating Transactions”). This Section 3(b) shall be deemed to be a voting
agreement within the meaning of and created pursuant to Section 47-1A-731 of the
SDBCA.

(c) Other than in accordance with the terms of this Agreement, the Shareholder
shall not (i) sell, transfer, pledge, assign or otherwise dispose of (including

 

4



--------------------------------------------------------------------------------

by gift) (collectively, “Transfer”), or consent to any Transfer of, any Subject
Shares or any interest therein or enter into any Contract, option or other
arrangement (including any profit sharing or other derivative arrangement) with
respect to the Transfer of, any Subject Shares or any interest therein to any
person other than pursuant to the Merger Agreement or (ii) enter into any voting
arrangement, whether by proxy, voting agreement or otherwise, in connection
with, directly or indirectly, any VeraSun Takeover Proposal or otherwise with
respect to the Subject Shares. The Shareholder shall not commit or agree to take
any action inconsistent with the foregoing. The Shareholder shall not, nor shall
the Shareholder permit any entity under its control to, deposit any Subject
Shares in a voting trust. Notwithstanding any other provision of this Agreement,
the Shareholder may Transfer all or a portion of the Shareholder’s Subject
Shares to any other person if such person expressly agrees in writing with US
BioEnergy to be bound by all of the provisions of this Agreement.

(d) The Shareholder shall use its reasonable best efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement and the Merger
Agreement, including, if requested by US BioEnergy, appearing at any meeting of
the shareholders of VeraSun or at any adjournment or postponement thereof. The
Shareholder shall not commit or agree to take any action inconsistent with the
transactions contemplated by this Agreement or the transactions contemplated by
the Merger Agreement.

(e) From and after the date of this Agreement, the Shareholder shall not, and
shall not authorize or permit any of its Subsidiaries or affiliates (other than
VeraSun) or any of its or their Representatives to, directly or indirectly,
(i) solicit, initiate, encourage (including by way of furnishing information),
or take any other action to facilitate, any inquiries or the making of any
proposal that constitutes, an VeraSun Takeover Proposal, (ii) enter into any
agreement with respect to any VeraSun Takeover Proposal or (iii) participate in
any discussions or negotiations regarding an VeraSun Takeover Proposal. Without
limiting the foregoing, it is agreed that any violation of the restrictions set
forth in the preceding sentence by any Representative of Shareholder shall be a
breach of this Section 3(e) by the Shareholder. The Shareholder shall
immediately cease and cause to be terminated all existing discussions or
negotiations with any person conducted heretofore with respect to any VeraSun
Takeover Proposal and request the prompt return or destruction of all
confidential information previously furnished.

(f) The Shareholder shall not issue any press release or make any other public
statement, and shall not authorize or permit any of its Subsidiaries or
affiliates (other than VeraSun) or any of its or their Representatives to issue
any press release or make any other public statement, with respect to the Merger
Agreement, this Agreement, the Merger or any of the other transactions
contemplated by the Merger Agreement or this Agreement without the prior written
consent of US BioEnergy, except as may be required by applicable law, including
any filings required under the Exchange Act.

 

5



--------------------------------------------------------------------------------

(g) The Shareholder hereby covenants and agrees that for a period of 180 days
following the Effective Time (the “Lock-Up Period”), the Shareholder shall not
Transfer or consent to any Transfer of, any Subject Shares, or any interest
therein, or enter into any Contract, option or other arrangement (including any
profit sharing or other derivative arrangement) with respect to the Transfer of,
any Subject Shares or any interest therein to any person (other than VeraSun);
provided that the foregoing restriction shall not prohibit the Transfer of an
aggregate of up to 200,000 of the Subject Shares by the Shareholder to a
charitable foundation, a charity or a not-for-profit organization. The
Shareholder shall not commit or agree to take any action inconsistent with the
foregoing. Notwithstanding the provisions set forth in this Section 3(g), after
the Effective Time and during the Lock-Up Period, the Shareholder may Transfer
shares of VeraSun Common Stock:

 

  (1) to any member of the Shareholder’s immediate family, to a trust the
beneficiaries of which are exclusively the Shareholder or members of the
Shareholder’s immediate family if, in any such case, such transfer is a bona
fide gift, or by will or intestate succession; and

 

  (2) pursuant to any order of, or settlement agreement not involving any public
sale of such shares or securities, approved by, any court of competent
jurisdiction;

provided, however, that in any case referred to in clauses (1) and (2) above, it
shall be a condition to the Transfer that the transferee agrees in writing with
VeraSun to be bound by this Agreement (it being understood that any references
to “immediate family” in the agreement executed by such transferee shall
expressly refer only to the immediate family of the Shareholder and not to the
immediate family of the transferee). For purposes of this paragraph, “immediate
family” shall mean a spouse, lineal descendent, father, mother, brother or
sister of the Shareholder, including any lineal descendent, brother or sister by
adoption. In addition, nothing herein shall prohibit the Shareholder from
establishing a trading plan pursuant to Rule 10b5-1 under the Exchange Act
during the Lock-Up Period, provided that no sales or other Transfers occur under
such plan during the Lock-Up Period, and no public announcement of any such plan
occurs during the Lock-Up Period.

SECTION 4. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) The Shareholder hereby irrevocably grants to, and appoints, US BioEnergy and
Gregory Schlicht, its General Counsel, and Rich Atkinson, its Chief Financial
Officer, in their respective capacities as designees of US BioEnergy, and any
individual who shall hereafter succeed to any such office of US BioEnergy, and
each of them individually, the Shareholder’s proxy and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of the
Shareholder, to vote all of the Shareholder’s Subject Shares (owned of record or
beneficially), or grant a consent or approval or consent in writing in respect
of such Subject Shares, (i) in favor of the approval of the Merger Agreement and
of the Merger and each of the other transactions contemplated by the Merger
Agreement, (ii) against any Alternative Transaction or any Frustrating
Transaction and (iii) otherwise in accordance with Section 3 of this Agreement.

 

6



--------------------------------------------------------------------------------

(b) The Shareholder represents that any proxies heretofore given in respect of
the Shareholder’s Subject Shares are not irrevocable and that all such proxies
are hereby revoked.

(c) The Shareholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement and
that such irrevocable proxy is given to secure the performance of the duties of
the Shareholder under this Agreement. The Shareholder hereby further affirms
that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. The Shareholder hereby ratifies and confirms all that
such irrevocable proxy may lawfully do or cause to be done by virtue hereof.
Each such irrevocable proxy is executed and intended to be irrevocable in
accordance with the provisions of Section 47-1A-722.2 of the SDBCA.

SECTION 5. Further Assurances. The Shareholder will, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as US BioEnergy may reasonably request
for the purpose of effectuating the matters covered by this Agreement.

SECTION 6. Certain Events. The Shareholder agrees that this Agreement and the
obligations hereunder shall attach to the Shareholder’s Subject Shares and shall
be binding upon any person or entity to which legal or beneficial ownership of
such Subject Shares shall pass, whether by operation of law or otherwise,
including the Shareholder’s heirs, guardians, administrators or successors. To
the extent necessary to ensure that the aggregate amount of Subject Shares
hereunder equals 19.9 percent of the Total Voting Power from time to time, the
Shareholder agrees that (i) each certificate representing the Subject Shares
shall be inscribed with a legend to such effect, (ii) in the event of any stock
split, stock dividend, merger, share exchange, reorganization, recapitalization
or other change in the capital structure of VeraSun affecting the VeraSun Common
Stock, or the acquisition of additional shares of VeraSun Common Stock or other
voting securities of VeraSun by the Shareholder, the number of Subject Shares
listed on Schedule A hereto shall be adjusted appropriately and this Agreement
and the obligations hereunder shall attach to any additional shares of VeraSun
Common Stock or other voting securities of VeraSun issued to or acquired by the
Shareholder and (iii) in the event of any other acquisition of additional shares
of capital stock of VeraSun or other voting securities of VeraSun by the
Shareholder (including through the exercise of any warrants, stock options or
similar instruments), the number of Subject Shares listed on Schedule A hereto
beside the name of the Shareholder shall be adjusted appropriately. Subject to
the limitations set forth in the second “WHEREAS” clause of the preamble hereto,
this Agreement and the representations, warranties, covenants, agreements and
obligations hereunder shall attach to any additional shares of VeraSun Common
Stock or other voting securities of VeraSun issued to or acquired by the
Shareholder (including through the exercise of any warrants, stock options or
similar instruments).

 

7



--------------------------------------------------------------------------------

SECTION 7. Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by any of the parties hereto without the prior
written consent of the other parties hereto, except that US BioEnergy may
assign, in its sole discretion, any of or all its rights, interests and
obligations under this Agreement to any direct or indirect wholly owned
subsidiary of US BioEnergy, but no such assignment shall relieve US BioEnergy of
its obligations under this Agreement. Any purported assignment in violation of
this Section 7 shall be void. Subject to the preceding sentences of this
Section 7, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and assigns.

SECTION 8. Termination. Except as set forth below, this Agreement shall
terminate upon the earliest of (i) the Effective Time; provided that, in the
case of this clause (i), Section 3(g), together with this Section 8, Section 9,
Section 11, Section 12, Section 13, and Section 14, shall survive such
termination and continue in full force and effect, (ii) twelve months following
the termination of the Merger Agreement (A) if terminated pursuant to
Section 7.01(b)(i) or 7.01(b)(ii) thereof in circumstances in which US BioEnergy
is or may become entitled to receive the VeraSun Termination Fee, (B) if
terminated pursuant to Section 7.01(d) in the event of a willful breach of any
covenant or agreement in the Merger Agreement, or (C) if terminated pursuant to
Section 7.01(f) or Section 7.01(h) thereof; provided that, in the case of this
clause (ii), Section 3(d) shall terminate concurrently with such termination of
the Merger Agreement, and (iii) the termination of the Merger Agreement if
terminated pursuant to Section 7.01(a), 7.01(b)(iii), 7.01(b)(iv), 7.01(c),
7.01(e) or 7.01(g) thereof. No such termination of this Agreement shall relieve
any party hereto from any liability for any breach of any provision of this
Agreement prior to termination.

SECTION 9. General Provisions. (a) Amendments. This Agreement may not be amended
except by an instrument in writing signed by each of the parties hereto.

(b) Notices. All notices, requests, clauses, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally, via facsimile (with confirmation) or sent by overnight or same-day
courier (providing proof of delivery) to US BioEnergy in accordance with
Section 8.02 of the Merger Agreement and to the Shareholder at his addresses set
forth on Schedule A hereto (or at such other address for a party as shall be
specified by like notice).

(c) Interpretation. When a reference is made in this Agreement to an Article,
Section or Exhibit, such reference shall be to an Article or Section of, or an
Exhibit to, this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The words
“hereby”, “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The

 

8



--------------------------------------------------------------------------------

words “date hereof” shall refer to the date of this Agreement. The word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”. The term “or” shall
not be deemed to be exclusive. All terms defined in this Agreement shall have
the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to a person are also to its permitted successors and
assigns.

(d) Counterparts; Effectiveness. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other party. The effectiveness of this Agreement
shall be conditioned upon the execution and delivery of the Merger Agreement by
each of the parties thereto.

(e) Entire Agreement; No Third-Party Beneficiaries. This Agreement (including
the documents and instruments referred to herein) (i) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties hereto with respect to the subject matter of this
Agreement and (ii) is not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder; provided that the parties agree
that VeraSun shall be an express third party beneficiary of the provisions of
Section 3(g) of this Agreement.

(f) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICT OF LAWS THEREOF
EXCEPT TO THE EXTENT THAT THE LAWS OF THE STATE OF SOUTH DAKOTA ARE MANDATORILY
APPLICABLE TO THE MERGER; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE OF SOUTH
DAKOTA SHALL GOVERN THE RELATIVE RIGHTS, OBLIGATIONS, POWERS, DUTIES AND OTHER
INTERNAL AFFAIRS OF US BIOENERGY, VERASUN AND THEIR RESPECTIVE BOARDS OF
DIRECTORS.

SECTION 10. Shareholder Capacity. No person executing this Agreement who is or
becomes during the term of this Agreement a director or officer of VeraSun makes
any agreement or understanding herein in his or her capacity as such director or
officer. The Shareholder signs solely in his or her capacity as the record
holder and beneficial owner of, or the trustee of a trust whose beneficiaries
are the

 

9



--------------------------------------------------------------------------------

beneficial owners of, the Shareholder’s Subject Shares and nothing herein shall
limit or affect any actions taken by a Shareholder in its capacity as an officer
or director of VeraSun.

SECTION 11. Specific Enforcement; Consent to Jurisdiction. The parties agree
that irreparable damage would occur and that the parties would not have any
adequate remedy at law in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in the United States
District Court for the Southern District of New York, or, if such court does not
have subject matter jurisdiction, the state courts of New York located in New
York County, this being in addition to any other remedy to which they are
entitled at law or in equity. In addition, each of the parties irrevocably
agrees that any legal action or proceeding arising out of or related to this
Agreement or for recognition and enforcement of any judgment in respect hereof
brought by any other party hereto or its successors or assigns may be brought
and determined in the United States District Court for the Southern District of
New York, or, if such court does not have subject matter jurisdiction, the state
courts of New York located in New York County, and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any action, suit or
proceeding relating thereto except in such courts). Each of the parties agrees
further to accept service of process in any manner permitted by such court. Each
of the parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
action or proceeding arising out of or related to this Agreement or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the above-named court for any reason other than
the failure lawfully to serve process, (b) that it or its property is exempt or
immune from jurisdiction of such court or from any legal process commenced in
such court (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by law, that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper, or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such court. Notwithstanding
the foregoing, each of the parties hereto agrees that each of the other parties
shall have the right to bring any action or proceeding for enforcement of a
judgment entered by the United States District Court for the Southern District
of New York or, if such court does not have subject matter jurisdiction, the
state courts of New York located in New York County, or in any other court or
jurisdiction.

SECTION 12. Waiver of Jury Trial. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any suit, action or other
proceeding arising out of this Agreement or the transactions contemplated
hereby. Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or

 

10



--------------------------------------------------------------------------------

otherwise, that such party would not, in the event of any action, suit or
proceeding, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement, by,
among other things, the mutual waiver and certifications in this Section 12.

SECTION 13. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

SECTION 14. Absence of Presumption. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement and, in the event of ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by such parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, US BioEnergy has caused this Agreement to be signed by its
officer thereunto duly authorized and the Shareholder has signed this Agreement,
all as of the date first written above.

 

US BIOENERGY CORPORATION, by  

/s/ Gregory S. Schlicht

Name:   Gregory S. Schlicht Title:   Vice President, General Counsel and
Corporate Secretary DONALD L. ENDRES

/s/ Donald L. Endres



--------------------------------------------------------------------------------

Schedule A

 

Shareholder

   Number of
Outstanding Shares of
VeraSun Common
Stock    Percentage of
Total Voting
Power  

Donald L. Endres

   18,421,009    19.9 %

 

A-1